Citation Nr: 1218591	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  06-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for vascular headaches prior to March 13, 2006 and in excess of 10 percent thereafter.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:   Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and his wife testified before a Decision Review Office (DRO) at the RO in September 2007.  A transcript of the hearing is of record.  

In an August 2009 decision, the Board denied a higher initial evaluation for service-connected vascular headaches.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion, the August 2009 Board decision was vacated, and the case was remanded to the Board for action consistent with the instructions in the Joint Motion.  The Joint Motion and the Court Order left undisturbed the Board's determination as to the other issues in the August 2009 decision.

Subsequently, the Board remanded this matter in February 2011 in order to obtain VA treatment records.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review. Stegall v. West, 11 Vet. App. 268  

The Board notes that the Veteran has submitted several written statements regarding entitlement to service connection for a mental health condition.  The issue of a claim to reopen for entitlement to service connection for an acquired psychiatric disorder was previously referred to the RO in the Board's February 2011 remand but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It does not appear that the RO has taken any action with respect to the claim since the Board's prior remand.  Therefore, the claim is not before the Board for appellate consideration.  A claim to reopen for entitlement to service connection for an acquired psychiatric disorder is again referred to the RO for appropriate action. 

The Veteran asserts that he is unable to work due to his service-connected vascular headaches.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for unemployability because of the severity of service-connected disability is part of an increased rating claim once such claim is raised by the record.  Thus, the Board has restyled the claims on appeal to include the claim for a TDIU.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the Veteran's vascular headaches have more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  For the time period prior to March 13, 2006, the criteria for a 50 percent rating for vascular headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).   

2.  For the time period since March 13, 2006, the criteria for a 50 percent rating for vascular headaches have been met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).   

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In a July 2007 letter, the RO provided the Veteran with notice of the evidence required to substantiate his claim for a higher initial evaluation for vascular headaches.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The letter  also explained how disability ratings and effective dates are determined.  The Board notes that the March 2011 was provided after the initial rating decision on appeal; however the defect in timing of the VCAA notice was cured by provision of fully compliant notice in March 2011 followed by readjudication in the May 2008 Supplemental Statement of the Case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has also had several VA examinations.

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008). 

The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A January 2006 rating decision granted service connection for vascular headaches and assigned a zero percent evaluation effective from February 3, 2000.  A 10 percent rating has been in effect since March 13, 2006. 

 Headaches are rated according to criteria set forth in Diagnostic Code 8100.  A 30 percent is assignable for headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is assignable for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124A, Diagnostic Code 8100 (2011). 

The rating criteria do not define "prostrating," nor has the Court.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

B.  Discussion

Records show that the Veteran was seen for consultation by a private neurologist in August 1993.  It was noted that the Veteran had a history of headaches which had been present for approximately three weeks.  These were migrainous type headaches with throbbing over most of the head.  He had some dizziness.  It was noted that the headaches were incapacitating.  

In March 2003, the Veteran had a VA examination.  The VA examiner noted that the claims file was reviewed.  It was noted that the review of the Veteran's service medical records apparently showed that he was diagnosed with headaches while in active military service.  The Veteran reported that he was in the military from 1977 to 1982 and started having headaches in the late 1970's.  He saw multiple physicians for the headaches.  

With regard to work history, it was noted that the Veteran worked in a refinery and had to quit in 1993 because of his headaches.  The Veteran reported that he had about three to four headaches per month.  He reported that they were usually incapacitating for at least a few hours.  The headaches were bitemporal and bifrontal and usually constant in nature without any nausea or vomiting.  The examiner noted it was unclear if the Veteran had any photophobia.  

The examiner diagnosed a history of vascular migraine headaches in the late 1970's.  The examination report noted that it was unclear about any certain precipitating factors.  The examiner noted that the Veteran had a history of  schizoaffective disorder, and, "certainly psychiatric problems and stress may contribute to his headaches although they may occur independently." 

With regard to the Veteran's employability, the examiner noted that it appeared that other features, including his schizoaffective disorder, may play a role in his employability as much as his headaches.  

In May 2003, the examiner provided an addendum based upon a review of the claims file.  It was noted that the Veteran started having headaches in the late 1970's and saw multiple physicians.  The examiner opined that the Veteran's headaches are therefore related to his active duty service.  Concerning whether they are chronic, the examiner noted that the Veteran stated that he continued to have headaches, and they were often precipitated by stress.  The examiner stated that he had difficulty obtaining specific information about the frequency or type of the Veteran's headaches, but the Veteran seemed to imply that the headaches were chronic and episodic.

The Veteran had a VA examination in October 2005.  The Veteran reported that he had headaches since he was in the military.  It was noted that some headaches began and stayed in the frontal area.  Some headaches felt like squeezing/pressure on the top of the head.  The examination report noted that frontal headache pressure occurred 2 to 3 times a month and lasted 2 to 3 hours.  These were triggered by anxiety, stress and anger.  The ones on the top of the head occurred more often and were more mild.  These occurred approximately four times per week and were not associated with other symptoms or features.  They might be triggered by anxiety, stress or anger.  It was noted that the Veteran would relax and lie down and take Tramadol and/or Indocin with improvement.  The Veteran reported that he was not able to hold a job because of his headaches.  The examiner diagnosed mixed headaches: tension/ vascular.  

In January 2006, the VA physician who examined the Veteran in October 2005 reviewed the claims file and provided a medical opinion.  The examiner noted that the service medical records revealed a diagnosis of either tension or vascular headaches.  The examiner opined that the present headaches are at least as likely as not related to the headaches the Veteran suffered in service.  It was further noted that the headaches are triggered by stress, tension and anxiety.  On examination, the Veteran claimed that he could not work because of his headaches.  The examiner opined that the Veteran's headaches have no effect on his usual occupation or usual daily activities.  The examiner stated that the underlying factors precipitating headaches (anxiety, stress, personality disorder, polysubstance abuse) affect the Veteran's usual occupation and usual activities.  

A nursing note dated in March 2006 reflects that the Veteran called and stated that he had a headache and Tramdol did not help.  

The Veteran had a VA examination in November 2006.  The examiner noted that the Veteran's headaches were mixed vascular/ tension headaches and are chronic.  It was noted that the onset of the headaches was during service.  The history showed that he was currently experiencing headaches of two different types - a frequent, tension type headache which was bifrontal, squeezing in nature and brought on by stress or anxiety, and lasts for various amounts of time, during which he remains functional.  The examiner noted that the Veteran could take aspirin or other nonprescription pain relievers and try to relax, and these would get better.  The headaches were present 5 out of 7 days per week, off and on, at various times of day.  It noted that the Veteran had a different type of headache, less frequent, but much more severe.  It was noted that these are vascular, migraine type headaches, and they occur once a week, 4-5 times per month, with incapacitation.  It was noted that the Veteran was relegated to bed in a dark, quiet room and must take prescription pain medication to include tramadol, hydrocodone and more recently, nasal stadol.  The examiner noted that this incapacitation lasts from 4 to 6 hours most times and sometimes even a full day and into the next day.  The examiner further noted that the Veteran suffers residual confusion and dull headache, sometimes for two days.  The examiner summarized the examination findings, indicating that the Veteran had prostrating attacks once a week.  It was noted that the neurological examination was normal.  

VA outpatient records note a history of treatment and complaints of headaches, vascular type.  VA outpatient records dated in July 2006, August 2006 and September 2006 reflect complaints of headaches, but did not describe the frequency of the occurrence of headaches.

The Veteran had a VA examination in February 2007.  The Veteran's chief complaint was headache.  The Veteran reported that he had constant headaches in the last two years.  These were bitemporal and were sometimes throbbing in the vertex.  The milder headaches were 5/10 on the pain scale and occurred daily.  The more severe headaches occurred about once a week and were 9/10 on the pain scale.  The headaches were not associated with nausea, vomiting, photophobia or phonophobia.  It was noted that they were throbbing in nature and were severe.  They could limit his activities.  Occasionally, he would have some visual scotomas like shimmering stars in his visual fields.  He denied language problems, numbness or weakness with the headaches.  Precipitants for the headaches included anxiety and stress.  

A February 2007 treatment note from a neurologist indicates that the Veteran complained of "chronic daily headaches." 
A VA treatment note shows that the Veteran was seen in the neurology clinic in June 2007, at which time he reported chronic daily headaches.  He reported that the frequency had decreased from daily to once per week.  

In September 2007, the Veteran testified at a hearing at the RO.  The Veteran reported constant headaches.  He stated that he becomes prostrate when he has headaches.  The Veteran indicated that his headaches last for several days at a time.

A VA treatment record dated in January 2008 reflects that the Veteran complained of a daily headache, bitemporally and on top of the head.  The records noted, "
Hard to pin him down on the go into room and lay down headache."

A review of the record reflects that findings regarding the frequency of the Veteran's headaches have varied.  In this regard, the 1993 private neurology evaluation indicated that the Veteran experienced incapacitating headaches with a frequency of three to four times a month.  The May 2003 VA examination indicated that it was difficult to describe the frequency of the Veteran's headaches, but the examiner stated that the headaches were chronic and episodic.  The October 2005 VA examination indicated that the Veteran had headaches up to four times a week.  During these headaches, the Veteran would lie down and take Tramadol and/or Indocin with improvement.   Thus, as the record indicates that the Veteran had headaches that required him to lie down, the character of such headaches is "prostrating" in nature.   

Since March 13, 2006, the Veteran has continued to report frequent headaches.  For example, in March 2007 and January 2008, he complained of chronic daily headaches.   In February 2007, the Veteran reported that his headaches were constant.  They were described as throbbing and severe.  In November 2006, it was noted that there were approximately four to five incapacitating headaches per month.       

Given the foregoing, after a careful review of the record, the Board finds that the criteria for a 50 percent rating for vascular headaches were met prior to March 13, 2006, as the severity of the Veteran's headaches more nearly approximates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board also finds that a 50 percent rating, but no higher, is warranted for time period after March 13, 2006.  The Board notes that this is the maximum rating assignable under Diagnostic Code 8100.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted.  Extraschedular ratings under 
38 C.F.R. § 3.321(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377   (1996).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran asserts that his service-connected vascular headaches render him unable to work.  Thus, as noted in the introduction, the Veteran presents a claim for a TDIU, which is addressed in the REMAND portion below.  Nonetheless, the Veteran has not required frequent periods of hospitalization for his service-connected vascular headaches, nor are any findings present that are not reflected in the 50 percent rating awarded in this decision.  Accordingly, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, and the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2011).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER
 
Prior to March 13, 2006, a 50 percent rating is granted for vascular headaches, subject to regulations governing the payment of monetary benefits.

From March 13, 2006, a 50 percent rating is granted for vascular headaches, subject to regulations governing the payment of monetary benefits.  


REMAND

A TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. 
§§ 3.340 , 3.341, 4.16 (2011).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2011). 

The Veteran alleges that he is unemployable due to service-connected vascular headaches.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that pertains to claim of TDIU. 

2.  Schedule the Veteran for a VA examination for TDIU. The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.  The examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected vascular headaches prevent him from securing or maintaining substantially gainful employment.  The examiner should provide a detailed rationale for the opinion.

3.  Following the completion of the actions requested above, the AMC/ RO should readjudicate the issue on appeal, to include the issue of whether a TDIU is warranted.  If the disposition of the Veteran's claims remains unfavorable, the AMC/ RO should provide the Veteran and his representative with a Supplemental Statement of the Case and afford them an opportunity to respond.  The case should then be returned to the Board.   


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


